Citation Nr: 0603029	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Thereafter, the veteran's claims file 
was transferred to the RO in San Juan, Puerto Rico.  In a 
November 1997 decision, the Board denied entitlement to 
service connection for PTSD.  The veteran appealed the denial 
of this claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 1998 order, the Court 
vacated and remanded the Board's decision for further 
development.  

In a March 2002 decision, the Board denied service connection 
for PTSD.  A February 2003 Court order vacated and remanded 
the Board's March 2002 decision for further development 
finding that the veteran was provided inadequate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The Board 
remanded the case for further development in September 2003.  

In a June 2004 decision, the Board again denied service 
connection for PTSD.  An August 2005 Court order vacated and 
remanded the Board's June 2004 decision for further 
development finding that the RO failed to obtain records 
referred to in a June 2001 letter, as well as the failure to 
obtain other records, which would be pertinent in verifying 
the veteran's three stressors.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Court approved the August 2005 Joint Motion for Remand on 
the bases that the RO failed to obtain records referred to in 
a June 2001 letter from the Director, Center for Unit Records 
Research (CURR now known as U.S. Army and Joint Services 
Records Research Center JSRRC), as well as the failure to 
obtain other records which would be pertinent in verifying 
the veteran's three stressors.  

The veteran's alleged stressors include: the Headquarters 
company of the 25th Infantry received enemy fire, including 
rocket, mortar, and sniper fire; on March 18, 1966, a truck 
convoy he was in received enemy fire and two soldiers were 
killed and the veteran was injured when he stepped on a punji 
stick; and a grenade went off in the company rest area, 
killing three soldiers.  

Accordingly, this case is hereby REMANDED to the RO for the 
following development and consideration:

1.  The RO must immediately contact the 
veteran and inform him of the necessity 
of reconstructing his Official Military 
Personnel File (OMPF) and the procedure 
for doing so in order to verify 
stressors.  

2.  Thereafter, the RO should contact the 
National Personnel Records Center (NPRC) 
and request that the veteran's OMPF be 
reconstructed.

3.  The RO should contact the veteran and 
obtain information concerning his alleged 
stressors and the time frame for each 
within a three month period, to include 
relevant unit designations at the company 
and battalion levels.  

4.  After completing 1 through 3 above, 
the RO should request from the NPRC the 
Morning Reports that might corroborate 
the veteran's alleged stressors.

5.  The RO should ensure that it obtains 
any and all available Operational Reports 
- Lessons Learned (OR-LLs) and unit and 
organizational histories from the JSRRC 
for the dates specified for each stressor 
within a three month time frame provided 
by the veteran.  

6.  The RO must contact the veteran and 
request that he specify dates that he was 
treated at the Jersey City Veterans 
Center.  When the requested information 
and any necessary authorization have been 
received, the RO must immediately attempt 
to obtain copies of all pertinent records 
which have not already been obtained.

7.  The RO must also attempt to obtain 
medical records from the 106th General 
Hospital in Japan where the veteran 
alleges that he was transferred after his 
injury in Vietnam.  

8.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
immediately arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
studies, including post traumatic stress 
disorders sub scales, are to be 
performed.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor the examiner is hereby notified 
that only the verified history detailed 
in the reports provided by the JSRRC, 
NPRC and/or the RO may be relied upon.  
The claims folder must be provided to and 
reviewed by the examiner prior to the 
conduct of any requested study.  A 
complete rationale for any opinion 
expressed must be provided.  

9.  Following the completion of the 
foregoing the RO must immediately review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO must 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD rendered by the examiner was based 
on a verified history.  If the examiner 
relied upon a history which is not 
verified that examination report must be 
returned as inadequate for rating 
purposes.

10.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

11.  Thereafter, the RO must immediately 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO must immediately issue a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final 


outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


